Citation Nr: 1307712	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-26 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected right knee degenerative arthritis.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (hereinafter "TDIU rating").  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

This matter is before the Board of Veterans' Appeals (hereinafter "Board") on appeal from September 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Waco, Texas.  

In February 2008 the Veteran and his spouse testified at a hearing held at the RO before a Decision Review Officer (hereinafter "DRO").  In January 2011 he and his spouse testified before the undersigned at a travel board hearing held at the RO.  Transcripts of both hearings have been incorporated into the record.  In March 2011 and July 2012, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, D.C.  

AS NOTED IN BOTH THE MARCH 2011 AND JULY 2012 BOARD REMANDS: The issue of entitlement to service connection for an eye disorder has been raised by the record (see Transcript, p. 25), but has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDING OF FACT

In a statement dated on January 24, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the matters of entitlement to an increased evaluation for the service-connected right knee degenerative arthritis, and of entitlement to a TDIU rating.  


CONCLUSIONS OF LAW

1. The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an increased evaluation for the service-connected right knee degenerative arthritis have been met. 38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).  

2. The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to a TDIU rating have been met. 38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal to the September 2007 and December 2008 rating decisions.  As noted, in correspondence dated January 24, 2013, and received at the RO on January 28, 2013 and at the Board on February 20, 2013, the Veteran indicated that he no longer wished to pursue his appeals, and requested the withdrawal of his claims for entitlement to an increased evaluation for his service-connected right knee degenerative arthritis; and for entitlement to a TDIU rating.  The Board acknowledges that an Appellant's Post-Remand Brief was provided by the Veteran's representative on February 20, 2013, which provided further argument in favor of these claims.  However, the January 2013 statement reflects a clear an unequivocal statement of the Veteran's intent to withdraw both claims on appeal after receiving a supplemental statement of the case, issued on January 15, 2013.  Moreover, the January 24, 2013 statement was accompanied by a statement from the Veteran's representative, which indicated the Veteran requested to withdraw his appeals for a TDIU rating and for an increased evaluation for his right knee degenerative arthritis.  

Thus, the Board finds that the Veteran's written statement qualifies as a valid withdrawal of the issues of entitlement to an increased evaluation for his service-connected right knee degenerative arthritis; and for entitlement to a TDIU rating.  See 38 C.F.R. § 20.204.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.  



ORDER

The appeal regarding the claim for entitlement to an evaluation in excess of 30 percent for the service-connected right knee degenerative arthritis is dismissed.  

The appeal regarding the claim for entitlement to a TDIU is dismissed.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


